Mr. Justice McBride
delivered the opinion of the court.
We have carefully considered the arguments and briefs of counsel in this case, and are satisfied that the complaint states a good cause of action in favor of both the plaintiffs; and an examination of the evidence satisfies us that a correct verdict was returned and a proper judgment given. This renders it unnecessary to discuss the alleged errors assigned, and in accordance with Article VII, Section 3 of the constitution, as amended November 8, 1910, the judgment will be affirmed.
Affirmed: Rehearing Denied.